Citation Nr: 1419296	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-06 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



	(CONTINUED ON NEXT PAGE)
ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1966 to December 1969. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge (VLJ) in November 2012.  The hearing transcript has been associated with the claims file.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has bilateral hearing loss and tinnitus that are related to in-service exposure to acoustic trauma.  At the November 2012 Board hearing, the Veteran testified that he was exposed to loud noises during service that resulted in his current bilateral hearing loss and tinnitus.  Specifically, the Veteran recalled an incident in 1968 when a fellow soldier fired his rifle, the muzzle of which was six-to-eight inches away from the Veteran's right ear.  The Veteran claims that he has had bilateral hearing loss and tinnitus since this incident.  Moreover, the Veteran's form DD-214 shows that he was a construction equipment operator during service.  Therefore, the Board finds that the evidence demonstrates that the Veteran was exposed to acoustic trauma during service.

During the development of the claims on appeal, the Veteran was provided a VA audiological examination in July 2008 in which the VA examiner opined that military noise exposure is not responsible for the Veteran's bilateral hearing loss or tinnitus.  In reaching this conclusion, the VA audiologist relied on the Veteran's history of occupational noise exposure as well as the Veteran's statements that his tinnitus started and his hearing significantly worsened five or six years earlier.  The July 2008 VA examination report shows that during service, the Veteran was a heavy equipment operator; post-service, he worked in machine repair, as a police office, and in a state prison.  Therefore, the Veteran was exposed to occupational acoustic trauma during service and after service; however, the VA audiologist did not specify whether in-service or post-service occupational noise exposure resulted in the Veteran's current hearing loss.  The VA audiologist also did not comment on the Veteran's assertions that he has had hearing loss and tinnitus since service.

Moreover, in reaching her conclusion, the VA audiologist stated that the Veteran's hearing remained unchanged during military service and that hearing thresholds at discharge did not meet the VA criteria for disability.  The Veteran's hearing thresholds at discharge are not required to meet the VA criteria for disability purposes under 38 C.F.R. § 3.385 (2013).  The correct standard to apply to in-service hearing loss, if any, is that the threshold for normal hearing ranges from 0 to 20 decibels.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  While the Veteran's hearing thresholds were within normal limits under Hensley, the November 1969 service separation examination shows that there is a change in the Veteran's hearing thresholds as compared to the February 1966 service entrance examination.  

Given these deficiencies in the July 2008 VA examination and etiological opinion contained therein, the Board finds that a another examination should be conducted to address the Veteran's claims of service connection on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should afford the Veteran a VA audiology examination for the purpose of ascertaining the etiology of the Veteran current bilateral hearing loss and recurrent tinnitus.  The claims file must be made available to the VA examiner.  

The VA examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's bilateral hearing loss and recurrent tinnitus had their origin in service or are in any way related to the Veteran's active service, to include in-service acoustic trauma.  

The examiner should specifically comment on the Veteran's in-service noise exposure as a result of the 1968 rifle shooting incident, in-service occupational noise exposure as a heavy equipment operator, and post-service occupational noise exposure during the Veteran's tenure in machine repair, as a police officer, or while employed in the state prison.  The examiner should also address the Veteran's assertions that he has had bilateral hearing loss and tinnitus since service.

The examiner should also comment on the hearing threshold change between the February 1966 service entrance examination and the November 1969 service separation examination.  

The examiner should provide a rationale for all opinions given with reference to the evidence of record. 

2. After completing the above, and any other development deemed necessary, the claims for service connection on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



